UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
DANIEL GETZ, individually and on       :        18cv4652(DLC)
behalf of all others similarly         :
situated,                              :      OPINION AND ORDER
                                       :
                       Plaintiff,      :
               -v-                     :
                                       :
VERIZON COMMUNICATIONS, INC., a        :
Delaware corporation,                  :
                                       :
                       Defendant.      :
                                       :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Ross H. Schmierer
315 Madison Avenue, 3rd Floor
New York, New York 10017

Avi R. Kaufman
Kaufman P.A.
400 NW 26th Street
Miami, Florida 33127

Andrew J. Shamis
Shamis & Gentile, P.A.
14 NE 1st Ave, Suite 400
Miami, Florida 33132

For the defendant:
Gavin J. Rooney
Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, New York 10020

DENISE COTE, District Judge:


     This case is a putative class action brought by plaintiff

Daniel Getz (“Getz”), individually and on behalf of all others
similarly situated, against defendant Verizon Communications

Inc. (“Verizon”), alleging violations of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227.   Verizon has moved to

stay the action and compel arbitration pursuant to the terms of

the Customer Agreement between it and Getz (“the Customer

Agreement”).

                             Background

    The following facts are taken from the complaint and the

evidence that was submitted in connection with Verizon’s motion

to compel arbitration.   This Opinion summarizes only those facts

relevant to the instant motion.

    On October 19, 2016, Getz visited a Verizon Wireless retail

store in Coral Gables, Florida, where he purchased a new Apple

iPhone SE and subscribed to a Verizon plan for data, talk, and

text services for that iPhone.    Getz signed a receipt which

confirmed that he consented to the Verizon Customer Agreement,

including the settlement of disputes by arbitration instead of

jury trial.    He had the opportunity to view the Customer

Agreement by clicking a button on the tablet on which he signed

the receipt.

    The Customer Agreement contained the following agreement to

arbitrate disputes (“the Arbitration Clause”):

    The Federal Arbitration Act Applies to this Agreement.
    Except for small claims court cases that qualify, any
    dispute that in any way relates to or arises out of

                                  2
    this agreement or from any equipment, products and
    services you receive from us (or from any advertising
    for any such products or services), including any
    disputes you have with our employees or agents, will
    be resolved by one or more neutral arbitrators . . . .

    On October 27, 2017, Getz received two text messages from

Verizon on his Verizon cell phone, advertising a promotion for

the new iPhone X.    Getz alleges that Verizon used an automatic

telephone dialing system to send the unsolicited text messages

to large numbers of consumers.

    On May 25, 2018, Getz commenced this putative class action

asserting that Verizon’s actions violated the Telephone Consumer

Protection Act, 47 U.S.C. § 227.       Specifically, he alleges that

Verizon sent text messages to his cell phone and those of other

class members using automated telephone equipment without the

recipients’ consent, in violation of 47 U.S.C. §

227(b)(1)(A)(iii).   This section generally prohibits using an

automatic telephone dialing system to make a call to a cellular

telephone.

    On July 23, 2018, Verizon moved to compel arbitration and

stay the action pursuant to the Arbitration Clause and the

Federal Arbitration Act, 9 U.S.C. § 3.       The motion became fully

submitted on August 31.

    Getz concedes that he consented to arbitration when he

signed the Customer Agreement.     The only disputed issue is the

scope of the Arbitration Clause.

                                   3
                              Discussion

    When deciding motions to compel arbitration, courts apply a

standard “similar to that applicable for a motion for summary

judgment.”   Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir.

2017) (citation omitted).     On a motion for summary judgment,

courts consider “all relevant, admissible evidence submitted by

the parties and contained in pleadings, depositions, answers to

interrogatories, and admissions on file, together with

affidavits,” and draw all reasonable inferences in favor of the

non-moving party.     Id. (citation omitted).   “Where the

undisputed facts in the record require the matter of

arbitrability to be decided against one side or the other as a

matter of law, [courts] may rule on the basis of that legal

issue and avoid the need for further court proceedings.”     Id.

(citation omitted).    Courts must decide whether parties have

agreed to arbitrate “unless the parties clearly and unmistakably

provide otherwise.”    Nicosia v. Amazon.com, Inc., 834 F.3d 220,

229 (2d Cir. 2016).

    Under Section 2 of the Federal Arbitration Act (“FAA”)

    a written provision in . . . a contract evidencing a
    transaction involving commerce to settle by
    arbitration a controversy thereafter arising out of
    such contract or transaction . . . shall be valid,
    irrevocable, and enforceable, save upon such grounds
    as exist at law or in equity for the revocation of any
    contract.



                                   4
9 U.S.C. § 2.   The FAA was enacted in response to “widespread

judicial hostility to arbitration.”    Am. Express Co. v. Italian

Colors Rest., 133 S. Ct. 2304, 2308–09 (2013).    The Supreme

Court has emphasized that the FAA declares a national policy

favoring arbitration and courts must “rigorously enforce

arbitration agreements according to their terms.”    Id. at 2309

(citation omitted); see also Nitro–Lift Technologies, L.L.C. v.

Howard, 568 U.S. 17, 20 (2012); Citigroup, Inc. v. Abu Dhabi

Inv. Auth., 776 F.3d 126, 129 (2d Cir. 2015).    Consistent with

this policy, “[a] party to an arbitration agreement seeking to

avoid arbitration generally bears the burden of showing the

agreement to be inapplicable or invalid.”    Harrington v.

Atlantic Sounding Co., Inc., 602 F.3d 113, 124 (2d Cir. 2010).

Courts routinely enforce agreements to arbitrate within the

context of putative class actions.    See, e.g., AT&T Mobility LLC

v. Concepcion, 563 U.S. 333 (2011); Italian Colors, 133 S. Ct.

at 2311; Meyer, 868 F.3d at 70.

    Here, both parties concede that they have agreed to

arbitrate claims arising from the Customer Agreement.   They

disagree over whether the scope of the Arbitration Clause

extends to the TCPA claims that Getz advances.

    In light of the strong federal policy in favor of
    arbitration, the existence of a broad agreement to
    arbitrate creates a presumption of arbitrability which
    is only overcome if it may be said with positive
    assurance that the arbitration clause is not

                                  5
    susceptible of an interpretation that covers the
    asserted dispute. Doubts should be resolved in favor
    of coverage.

Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 395 (2d

Cir. 2015) (citation omitted).

    The first step in this analysis is to classify the

Arbitration Clause as either narrow or broad.   In doing so,

    a court must determine whether, on the one hand, the
    language of the clause, taken as a whole, evidences
    the parties’ intent to have arbitration serve as the
    primary recourse for disputes connected to the
    agreement containing the clause or if, on the other
    hand, arbitration was designed to play a more limited
    role in any future dispute.

Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc.,

252 F.3d 218, 225 (2d Cir. 2001).

    The language of the Arbitration Clause is broad.     The

Arbitration Clause covers, in part, “any dispute that in any way

relates to or arises . . . from any equipment, products and

services you receive from [Verizon] (or from any advertising for

any such products or services) . . . .”   This is sufficiently

broad to create a strong presumption of arbitrability.    See,

Collins & Aikman Products Co. v. Building Systems, Inc., 58 F.3d

16, 20 (2d Cir. 1995) (the phrase “any claim or controversy

arising out of or relating to the agreement” is “the paradigm of

a broad clause”).

    Getz contends that the phrase “advertising for any such

products or services” refers to products or services that the

                                 6
customer has already received.     Because he did not purchase the

iPhone X that was advertised to him, he contends that the

advertising was not for a product he has received, and therefore

it is outside the scope of the Arbitration Clause.     This

construction is insufficient to escape the broad reach of the

Arbitration Clause.    This dispute “relates to or arises from”

the “services” Getz received.     The text messages in question

were received on a Verizon phone and sent using Verizon’s

wireless service.     Moreover, the purpose of the advertising was

to make Getz aware of an available upgrade to his existing

Verizon phone, to be used with his existing Verizon wireless

service.   Because the parties have consented to a broad

agreement to arbitrate and Getz has failed to overcome the

strong presumption of arbitrability that attaches to such

agreements, Verizon’s motion to compel arbitration is granted.

                              Conclusion

    Verizon’s July 23, 2018 motion to compel arbitration is

granted.   The action is stayed pending the outcome of

arbitration proceedings.



Dated:     New York, New York
           October 24, 2018


                                __________________________________
                                           DENISE COTE
                                  United States District Judge

                                   7
